Cook, J.,
delivered the opinion of the court.
The identical land involved in this suit was also involved in the case of Reed v. Heard, 97 Miss. 743, 53 South. 400, and the parties are the same. In this case this court held that tbe title to the land was vested in John A. Reed, the appellant then and now, under the facts disclosed by the record then before the court.
Appellant dismissed his suit in the circuit court, after he had gained it in this court, and afterwards instituted the instant case. On the trial the tax collector’s deed and the order of the board of supervisors, authorizing the sale of all delinquent lands, were introduced in evidence. The tax receipt issued to W. B. Buford was also *34introduced; but the assessment roll was not introduced by appellant, who was plaintiff below. Confessedly, there was a patent ambiguity in the description of the land given in the tax collector’s deed, which as this court held in Reed v. Heard, supra, could be explained only by reference to the assessment roll, as aided by Buford’s tax receipt.
The assessment roll in that case showed (according to the record) that' the land described in the tax collector’s, deed was assessed to “Unknown,” and, there being only eighty acres in the subdivision, the forty acres in controversy, added to the forty assessed to Buford, completed the subdivision, and thereby it appeared that the land in question was properly assessed to “Unknown.” Here we have an entirely different state of facts. The court below did not have before it the assessment roll, which was before the same court at the former trial, and without this roll, the description in the deed was. void for uncertainty.
Strange as it may appear, the defendant below did introduce the assessment roll, which apparently was the same roll introduced by plaintiff in the former case, which, when examined, discloses that the land in controversy was not assessed at all. That the same assessment roll was one thing in 1909 and quite a different thing in 1910 is mystifying to the ordinary mind; but, from the briefs and arguments of counsel, this court is authorized to infer that upon the'first trial this roll was not actually introduced, as shown by the record to this-court, but it was admitted, for the purposes of the trial, that the assessment roll, if produced, would show what was set out in the transcript.
So it follows that the appellant gained a barren victory upon a title by admission, and now encounters his-Waterloo when verity is substituted for admission.

Affirmed,